Citation Nr: 1342339	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  09-27 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had recognized service with the Philippine Commonwealth Army from January 1941 to March 1946.  The Veteran died in September 1973.  The Appellant is the surviving spouse of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 administrative decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which denied the benefit sought on appeal. 

In October 2011, the Board denied the Appellant's pension claim and remanded the cause of death claim for additional development.  The development was completed and the claim was returned to the Board.  In August 2013, the Board reopened the previously denied claim of entitlement to service connection for the cause of the Veteran's death.  The Board then remanded the reopened service connection claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 1973.  His death certificate listed typhoid fever (suspect) as the antecedent cause and listed pneumonia as a significant condition contributing to the death but not related to the disease or condition causing the death.

2.  At the time of the Veteran's death, service connection was in effect for amputation of the upper third of the left leg due to a gunshot wound (mid-third on findings).

3.  The objective and competent evidence of record preponderates against a finding that a disorder shown in service or that a service-connected disability caused or contributed materially to producing or accelerating the Veteran's death, nor was his typhoid fever or pneumonia incurred in or aggravated by his active military service. 


CONCLUSION OF LAW

A disorder incurred in or aggravated by service, or a service-connected disability, did not cause or substantially or materially contribute to the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Appellant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include:  (1) a statement of the disabilities, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. 

Here, the RO sent correspondence in November 2011 that specifically notified the Appellant of the information required to comply with the VCAA and with the requirements indicated in Hupp, supra.  The letter also provided the Appellant with information concerning the effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The November 2011 duty-to-assist letter was not provided before the initial RO adjudication of the Appellant's claim in the June 2008 rating decision.  However, after she was provided the letter, the claim was readjudicated in the February 2013 and September 2013 Supplemental Statements of the Case (SSOCs) based on any additional evidence received in response to that additional notice.  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claim, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a Statement of the Case (SOC) or SSOC, such that the intended purpose of the notice is not frustrated and the Appellant is given ample opportunity to participate effectively in the adjudication of her claim.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  VA has obtained the Veteran's service treatment records (STRs), post-service VA and private treatment records, lay statements from the Appellant and fellow soldiers, articles from the Appellant, and a private medical opinion.  The RO made several attempts to obtain the records from the private hospital where the Veteran was treated immediately prior to his death, but these records could not be obtained.  The claims file does not present evidence that the Veteran was receiving disability benefits from the Social Security Administration (SSA).  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  
  
The duty to assist also includes providing a medical examination or obtaining a medical opinion if a reasonable possibility exists that such assistance would aid in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  The record indicates that a VA medical opinion was obtained in September 2013, the results of which have been included in the claims file for review.  The medical opinion involved a review of the claims file and was supported by sufficient rationale.  Therefore, the Board finds that the VA medical opinion is adequate for deciding the claim on the merits.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Appellant's claim.

The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the Appellant has not identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Board is also satisfied as to substantial compliance with its October 2011 and August 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Appellant another VCAA notice letter, which was provided to her in November 2011.  The remand also included obtaining a VA medical opinion, which was provided in September 2013.  Finally, the AMC was directed to readjudicate the claim, which was accomplished in the February 2013 and September 2013 SSOCs.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

No further notice or assistance is required to fulfill VA's duty to assist the Appellant in the development of the claim herein decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.  Under these circumstances, the Board finds that the Appellant is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim herein decided.

II.  Analysis

The Appellant seeks service connection for the cause of the Veteran's death.  The law provides compensation benefits for a spouse of a Veteran who dies from a service-connected disability.  38 U.S.C.A. § 1310. 

In order for service connection for the cause of a Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting disorders, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected disability was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such disability affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4). 

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by the active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence of a current disorder with a relationship or connection to an injury or disease or some other manifestation of the disorder during the active military service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection may be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the active military service, establishes that the disease was incurred during the active military service.  

Additionally, a disorder that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310(b).  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's death certificate listed typhoid fever (suspect) as the antecedent cause and listed pneumonia as a significant condition contributing to the death but not related to the disease or condition causing the death.  The Appellant asserts that the Veteran's service-connected left leg amputation caused physical stress to the Veteran, leading to a weakness of resistance to diseases, specifically pneumonia and typhoid, which caused the Veteran's death.  See December 2011 statement.  The Board notes that the Veteran was service-connected for a left leg amputation, rated as 40 percent disabling, at the time of his death.  See February 1949 rating decision.

Here, in regards to an in-service incurrence, the Board notes that the Veteran underwent a left leg amputation during his active military service.  A review of the Veteran's STRs reveals a hospital medical record dated in May 1945, which showed a left leg amputation due to a gunshot wound from an enemy plane's machinegun in December 1941.  The left leg amputation was diagnosed as unsatisfactory.  Subsequently, in May 1945, the Veteran underwent a revision of amputation (a proper below the knee amputation) for a proper prosthetic fitting.  The original amputation was not acceptable for prosthetic fitting since it was at the junction of the distal and middle third of the left leg.  Hence, a revision amputation was done to the level of the proximal third of the left leg.  The Veteran was then transferred to a general hospital, where an X-ray dated in June 1945 confirmed this revision amputation of the left leg.  The in-service records then document that the Veteran's amputation wound site did not suppurate.  His amputation stump was blunt and concial in shape, but the fibular end was slightly prominent.  The ends were covered with skin and were not painful on pressure.  There was a transverse scar in the posterior aspect.  It was noted that the Veteran "came for prosthesis."  Thyroid fever, pneumonia, and a weakness of resistance to diseases were not documented in the Veteran's STRs.  The Veteran also submitted several buddy statements from fellow soldiers, who described the Veteran's in-service injury and treatment.  The Veteran's active military service ended in March 1946.  

Post-service, in June 1946, the Veteran was fitted with an artificial limb of the left lower leg.  Under the condition of completion of the case, "improved" was written in the private physician's report.  

In May 1949, a VA orthopedic examination was conducted.  The examination found that the Veteran's left leg stump was satisfactory.  There was marked atrophy of the remaining stump and the Veteran was using an artificial leg.  The examiner stated that the amputation of the left tibia was well-healed without spur formation, but he did have a one centimeter posteriorly directed soft tissue calcification.  The stump was well-healed without spur formation and covered by a thick pad of soft tissue.  The end of the tibial stump was also covered with a thick pad of soft tissue.  In summary, the amputation of the left leg was found to be satisfactory by the VA examiner.

At a September 1958 VA treatment visit, the Veteran's below-the-knee amputation stump was found to be conical and covered with a moderate amount of fatty tissue and fairly loose skin.  There was no evidence of neuroma formation.  He was issued a new prosthesis.  

According to the Veteran's death certificate, the Veteran died in September 1973 at a private hospital.  An autopsy was not performed.  The death certificate listed typhoid fever (suspect) as the antecedent cause and listed pneumonia as a significant condition contributing to the death but not related to the disease or condition causing the death.

Following the Veteran's death, a private physician submitted a medical opinion in August 2010.  Based solely on the Appellant's lay statements, the physician opined that the Veteran "may have died of pneumonia and may also be complicated with another disease superimposing the immediate cause of death."  The physician pointed out that the Appellant used to do their cooking with coconut bark and firewood.  The physician stated that it is known that smoke from any cause, such as secondhand smoke from cigarettes, passive smoker, or smoke from the environmental pollutants, can cause lung disease of different kinds, to include pneumonia.  The physician stated that accumulation of soot from prolonged inhalation of smoke emitted by the firewood or coconut bark may result in pneumonia.  This medical opinion does not provide supporting evidence for the Appellant's claim, as it does not link the Veteran's death to his active military service or to his service-connected left leg amputation.  In fact, this medical opinion provides supporting evidence against the Appellant's claim, suggesting that the Veteran's death was not caused by his active military service and was instead caused by post-service exposure to smoke.  There is no evidence in the Veteran's STRs that he was exposed to excessive smoke emitted by firewood or coconut bark during his active military service.

To assist the Appellant in her claim, the Board remanded the Appellant's claim to the AMC to obtain a VA medical opinion to determine if the Veteran's death was the result of his military service, to include his service-connected left leg amputation.  

A VA medical opinion was obtained in September 2013.  A VA physician reviewed the Veteran's claims file and summarized the Veteran's STRs in great detail.  The VA physician found that the claimed disorder was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected disabilities.  The physician reasoned that post-service, in June 1946, the Veteran was fitted with an artificial limb of the left lower leg.  Under the condition of completion of the case, "improved" was written in the private physician's report.  The VA physician reasoned that this post-service notation was proof that the Veteran's left leg amputation was stable.  The physician stated that there was no evidence of any complications, such as infection, breakdown of skin over the amputation site, pressure sores, or the like.  Just a few months after the revision amputation, the Veteran's left leg amputation was ready for prosthesis fitting.  In June 1946, it was documented that the Veteran indeed was fitted with an artificial limb or prosthesis.  The VA physician found that this was further proof of the stability of the stump and proper amputation of the leg.  An unstable, flaccid, painful, sore, inflamed, swollen, and/or infected stump could not be fitted with a prosthesis.  The VA physician also pointed out that there was no further evidence of any stump infection or complications thereafter.  The Veteran died almost thirty-two years after his left leg amputation.  The physician found this to be proof of the stability of the amputated left leg.  The cause of the Veteran's death was pneumonia and typhoid suspect.  The VA physician determined that there was no correlation or link between the Veteran's pneumonia and typhoid (which are both due to an infective agent) and the left leg amputation done more than three decades ago.  The physician concluded that, in his experience as an orthopedic surgeon, amputee patients with stable and properly amputated stumps (as is documented here in the Veteran's case) have the same life expectancy as the normal general population.  

Therefore, in summary, the September 2013 VA orthosurgeon consultant found that the Veteran's death in September 1973 was less likely than not due to or related to his service-connected left leg amputation.

The aforementioned medical opinions of record weigh against the Appellant's claim.  Further, as discussed above, the VA physician reviewed the claims file prior to providing the medical opinion, and gave a supporting, detailed rationale for the medical opinion.  The Board finds that the VA medical opinion, in particular, is of high probative value.  Importantly, there are no medical opinions or treatment records to the contrary.  As such, the probative, competent medical evidence is against the claim.  

Therefore, based on all of the evidence of record, the Board finds that the probative evidence of record does not show that a disorder incurred in or aggravated by service, either caused or contributed substantially or materially to the Veteran's death.  The evidence of record also does not show that the Veteran's service-connected disability contributed substantially or materially in causing his death.  Furthermore, it is not argued and not shown that typhoid fever and/or pneumonia first manifested in service, or are otherwise related to an event in service.

In making this decision, the Board considered the lay statements from the Appellant, the lay statements from fellow soldiers, and the article submitted by the Appellant regarding the Philippines Army.  The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Here, the appellant has not argued that the Veteran's typhoid fever and/or pneumonia first manifested in service or is otherwise related to an event in service.  Furthermore, during his lifetime, the Veteran never alleged the onset of typhoid fever and/or pneumonia in service or during a combat event.  As to a causal relationship between the service-connected left leg amputation and typhoid fever and/or pneumonia, the Board finds that the VA examiner's opinion greatly outweighs the opinion of the Appellant, as the VA examiner has substantially greater expertise and training to speak to the medical issue at hand.

Therefore, while the Board is sympathetic with the Appellant's loss of her husband and acknowledges the Veteran's military service, the credible lay and medical opinion does not warrant a favorable decision.  The Board is not permitted to engage in speculation as to medical causation issues, but "must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996); see Winsett v. West, 11 Vet. App. 420, 424 (1998), aff'd, 217 F.3d 854 (Fed. Cir. 1999), cert. denied, 528 U.S. 1193 (2000).  In the instant case, the most persuasive evidence establishes that there is no nexus between any in-service injury or disease and the disorders that caused and/or substantially or materially contributed to the Veteran's death, and that there is no nexus between the Veteran's service-connected disability and his death.  

In conclusion, a preponderance of the evidence is against the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.








	(CONTINUED ON NEXT PAGE)

ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


